Title: From George Washington to John Jay, 3 March 1788
From: Washington, George
To: Jay, John



Dear Sir,
Mount Vernon March 3d 1788

In acknowledging the receipt of your obliging favor of the 3d Ult., permit me to thank you for the Rhubarb seed which accompanied it. To the growth of which, if good, a fair trial shall be given.
I have two imported female asses from the Island of Malta; which, tho’ not quite equal to the best Spanish Jennies, will serve to establish a valuable breed of these animals in this Country. Besides, I have dissiminated the breed of my Spanish Jack to many of the smaller kind of this Country. And if you have one of these, or a better sort, and should think the trouble of sending her here not too great, she shall have the free use of the Jack—every necessary attendance—and I shall have great pleasure in obliging you.
I was not unapprised of the treatment of letters in the Post Offices of France; but am not less obliged by the friendly hint

you have given me respecting this matter. mine contain nothing which will be injurious to the receiver, if the contents of them are inspected.
The decision of Massachusetts would have been more influential had the Majority been greater, and the ratification unaccompanied by the recommendatory act. As it stands however, the blow is severely felt by the antifederalists in the equivocal States. This adoption added to the five States whh have gone before it, and to the favorable decision of the three which is likely [to] follow next, will (as there can be little doubt of Rhode Island following the example of her Eastern brethren) be too powerful, I conceive, for locallity and sophistry to combat.
On this day our Elections of Delegates to the Convention of this State, commences. They will progress as our Court days in this Month shall arrive, and form an interesting epoch in our annals. After the choice is made, the probable decision on the proposed Constitution (from the characters of the members) can with more ease be conjectured: for myself I have never entertained much doubt of its adoption, tho’ I am incompetent to judge, never having been six miles beyond the limits of my own Farms since my return from Philadelphia; and receive information of the sentiments of the people from Visitors only.
It gives me much pleasure to hear that Mrs Jay’s health is restored, and that you have the slight remains only of your long & painful indisposition. A little time and more moderate weather (if it should ever arrive, for at present there is no appearance of it) will, it is to be hoped, set you quite right again—In wishes for this purpose, and in offering compliments to Mrs Jay, I am joined by Mrs Washington. With sentiments of the highest esteem & regard I am—Dear Sir Yr most obedt & Affecte Servt

Go: Washington

